On Motion to Dismiss.
MONROE, C. J.
When this case was before this court upon a previous occasion (146 La. 464, 83 South. 765), the various issues presented were considered, and conclusions were reached and expressed in regard to them, but the conclusions were not made ex-ecutory by the decree, which reads;
“The judgment appealed from is therefore set aside, and the case is remanded to the trial court to be proceeded with in accordance with the views herein expressed; the succession to pay the costs of the appeal.”
It is evident that, as thus formulated, the decree called for further proceedings in, and a judgment by, the district court, and equally evident that it devolved upon that tribunal to determine the character of the proceedings contemplated by the decree of this court, and the specific decree to be rendered by it as based thereon. The court ruled, after hearing argument, that it would base its judgment on the pleadings in the case and the opinion and decree of this court, thereby overruling the contention of defendant’s counsel'that the decree of this court should be construed as a mandate directing that the cause be tried de novo and after a regular assignment for trial. The judgment as rendered was in accordance with the trial judge’s interpretation of the views expressed in the opinion of this court; and defendant has appealed therefrom. Appellee moves'to dismiss the appeal on the ground that all the issues involved therein were determined by the opinion and decree heretofore handed down and are not to be further considered.
*665[1] The judgment appealed from, however, possesses all the attributes of a final judgment appealable to this court, and the question whether the trial judge erred in adopting the basis upon which it has been predicated or in any other respect is one for the review of which the appeal is’ allowed, and which is not properly before this court upon a motion to dismiss. The motion is therefore overruled.